DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ amendment and response of 23 February 2021 is entered.
	The election of Group I is entered.
	Claims 3-5, 13, 15, 17, 19, 30, 32, 37, 40, 48, and 50 have been canceled. Claims 1, 2, 6-12, 14, 16, 18, 20-29, 31, 33-36, 38, 39, 41-47, and 59 are pending. Claims 45-47 and 49 are withdrawn. Claims 1, 2, 6-12, 14, 16, 18, 20-29, 31, 33-36, 38, 39, and 41-44 are being examined on the merits.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 23 February 2021 is acknowledged.
Claims 45-47 and 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 February 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 18, 38, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "polyethylene glycol (2) dodecyl ether, polyethylene glycol (2) oleyl ether and polyethylene glycol (2) hexadecyl ethyl" in lines 3 and 4. The claim is indefinite because it is not readily apparent what the “(2)” in each compound represents, i.e. whether there are two PEG moieties or whether the “(2)” represents another chemical configuration. For the purposes of prior art, the Examiner has interpreted the compounds to be those known as Brij L4, Brij 93, and Brij 52, respectively.
In claim 18, the indefinite language is “4-(1,1,3,3-tetramethylbutyl)phenyl-polyethylene glycol”. The claim is indefinite because it is amenable to multiple plausible interpretations: the structure is generic with respect to the polyethylene glycol moiety, and as such the structure can read upon multiple forms of the chemical commercially known as Triton: for instance Triton X-45 has a structure 
    PNG
    media_image1.png
    108
    290
    media_image1.png
    Greyscale
 (as evidence see https://www.sigmaaldrich.com/catalog/product/sigma/x45?lang=en&region=US), but the compound commercially known as Triton X-100 has an identical structure 
    PNG
    media_image1.png
    108
    290
    media_image1.png
    Greyscale
 (as evidence see https://www.sigmaaldrich.com/catalog/product/sial/x100?lang=en&region=US). In the absence of further guidance it is not clear which alkylphenyl ether of polyethylene glycol is being claimed. Ex parte Kenichi Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential) “hold[s] that if a claim is amenable to two or more plausible constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.”
	Claims 38 and 39 recite the limitation "zinc binding species" in the claims.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which the claims depend, does not recite a zinc binding species. The Examiner suggests alteration of claim 38 to recite “…further comprising a zinc binding species”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 2, 5-9, 12, 16, 20-29, 31, 33-39, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2015/0273022 A1, published 1 October 2015, hereafter referred to as ‘022).
The ‘022 application teaches a composition containing insulin lispro (an insulin compound), zinc oxide (ionic zinc), phenol, m-cresol, glycerol, sodium monophosphate, trisodium citrate, disodium EDTA, nicotinamide (a nicotinic compound), and MgSO4 (see e.g. formulations BIOD-290 and BIOD-294 in Table 8). The ‘022 art further indicates that inclusion of nonionic surfactants such as polysorbates is desirable to achieve rapid dissolution in aqueous media (see e.g. [0078]). Isotonic agents such as sodium chloride are also indicated to be added as stabilizers (see e.g. [0079] and [0080]).
The difference between the ‘022 composition and the claimed invention is that the composition of ‘022 in Table 8 does not teach inclusion of a non-ionic surfactant in a single embodiment. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the specific composition of ‘022 as found in Table 8 could readily be modified to further include a nonionic surfactant in the form of a polysorbate as taught elsewhere in ‘022 to aid in rapid dissolution in aqueous media. The ‘022 art provides a direct motivation to add a polysorbate to aid in dissolution when reconstituted for administration, and as such is an obvious addition to an insulin formulation as in ‘022. There would be a reasonable expectation of success because prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
With respect to claim 2, insulin lispro as in ‘022 is one of the recited species of insulin compounds.
With respect to claim 6, the ‘022 art teaches insulin lispro at 3.788 mg/ml, with activity of 26.4 U/mg, i.e. that the resulting concentration is 100 U/mL.
With respect to claim 7, as set forth above nicotinamide is taught in ‘022.
With respect to claim 8, the ‘022 art also indicates that nicotinic acid can be utilized (see e.g. [0117]).
With respect to claim 9, the formulation of ‘022 includes 6.106 mg/ml nicotinamide, which given the formula weight of nicotinamide (122.12 g/Mol) is 50 mM.
With respect to claim 12, the ‘022 art indicates usage of polysorbate 20 or polysorbate 80 (see e.g. [0079]).
With respect to claim 16, the ‘022 art also indicates that poloxamer 188 can be used as a stabilizer (see e.g. [0079]).
With respect to claims 20 and 21, the ‘022 art does not explicitly refer to a surfactant concentration. Per MPEP 2144.05 II. A., 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").

Since there is no particular indication from the specification that the concentration of the surfactant is for any particular purpose or to solve a particular problem, absent unexpected results, it would have been obvious to one of ordinary skill in the art to discover the optimum concentration of the surfactant by normal optimization procedures common to the pharmaceutical arts.
	With respect to claims 22-24 and 26, as set forth above the ‘022 art indicates that sodium chloride can be included, which is a salt formed between a Group I metal (sodium) and a monovalent anion (chlorine). The chlorine is an inorganic anion.
	With respect to claims 25 and 27, the ‘022 art also indicates that sodium acetate may be added as an acid effective as a dissolution/stabilization agent (see e.g. [0061]-[0062]).

	With respect to claim 29, the ‘022 art indicates in other examples 0.476-0.501 mM zinc in a composition having 3.788 mg/mL insulin lispro (see e.g. Table 6). Given the molecular weight of zinc (65.4 g/Mol), this results in 0.03113-0.03277 mg zinc. For a 1 mL composition, therefore the ionic zinc is taught to be at a concentration of 0.82-0.86% by weight of zinc based on the weight of insulin lispro.
	With respect to claims 31 and 33, as set forth above the ‘022 art indicates glycerol is included in the formulation (see e.g. Table 8).
	With respect to claims 34 and 35, the ‘022 art indicates that fast acting insulins are administered in isotonic solutions at a pH of 7 (see e.g. [0051]).
	With respect to claim 36, as set forth above the ‘022 art includes phenol and m-cresol in the formulation. 
	With respect to claim 38, the instant application indicates that zinc binding species meeting the claimed limitations include citrate in the form of sodium citrate (see e.g. [0056] of the instant application). As set forth above, the ‘022 art includes trisodium citrate (see e.g. Table 8).
	With respect to claim 39, the instant application indicates that “substantially free” means the concentration of zinc binding species is less than 0.1 mM. 2.4 g of trisodium 
	With respect to claim 41, treatment of diabetes is an obvious use of the formulation, as insulin lispro is an insulin analog used to treat diabetes mellitus (see e.g. [0003]-[0010]).
	With respect to claims 42 and 43, the ‘022 art teaches placing the composition into injection vials or cartridges (see e.g. [0081]), i.e. a container containing one or more doses of the formulation and an injection needle (see e.g. [0086]). 
	
2. Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2015/0273022 A1, published 1 October 2015) as applied to claim 1 above, and further in view of Tirumalasetty and Eley (J. Pharmaceutical Sci. 94: 246-255, published 2005, hereafter referred to as Tirumalasetty).
	The relevance of ‘022 is set forth above. The difference between ‘022 and the claimed invention is that ‘022 does not mention using an alkyl glycoside as the non-ionic surfactant. 
	The Tirumalasetty art teaches that dodecyl maltoside (DDM) when utilized at non-toxic concentrations can effectively improve the transport of insulin across cell  
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the composition of ‘022 could be modified to include DDM as taught in Tirumalasetty to improve insulin transport, and in doing so provide a combination that could be utilized for nasal administration of insulin lispro. The motivation to combine comes from the same subject matter of insulin administration in ‘022 and Tirumalasetty. There would be a reasonable expectation of success because DDM was a known compound for improving transport of molecules including insulin, with the skilled artisan expecting that addition to the ‘022 composition would allow for transport of the insulin contained therein to be more effectively transported. The invention would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

3. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Watson et al. (2015/0273022 A1, published 1 October 2015) as applied to claim 1 above, and further in view of Pardakhty et al. (J. Kerman University of Medical Sciences 12:119-129, published 2005, abstract provided).
	The relevance of ‘022 is set forth above. The difference between ‘022 and the claimed invention is that ‘022 does not teach inclusion of the claimed alkyl ethers.
	The Pardakhty art teaches production of Brij 52 noisomes (see e.g. Abstract). The Pardakhty art also teaches that the noisomes were loaded with insulin to determine encapsulation efficiency and release characteristics, with those based on Brij 52 and 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the composition of ‘022 could be altered to be encapsulated in a noisome as found with Brij 52 and insulin as in Pardakhty. The skilled artisan would be motivated to prepare the modified composition to allow for oral administration of the insulin formulation as taught in Pardakhty. There would be a reasonable expectation since the vesicle-forming properties of Brij 52 were known, and the Pardakhty art demonstrates that insulin can be encapsulated, administered orally, and hypoglycemic effects occur. The invention would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

4. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US Wilson et al. (2015/0273022 A1, published 1 October 2015) as applied to claim 1 above, and further in view of Kim et al. (US 2003/0054979 A1, published 20 March 2003, hereafter referred to as ‘979).
The relevance of ‘022 is set forth above. The difference between the ‘022 art and the claimed invention is that ‘022 does not teach inclusion of 4-(1,1,3,3-tetramethylbutyl)phenyl-polyethylene glycol.
The ‘979 art teaches an insulin formulation containing insulin, buffer, isotonicity agent, preservative, metal ions, and a non-ionic surfactant that includes a polyethylene glycol ether (see e.g. claim 1). The ‘979 art further teaches that the PEG ethers include 
It would be obvious to one of ordinary skill in the art before the effective filing date that the composition of ‘022 containing nonionic surfactants could be altered to substitute in the nonionic surfactant of ‘979 being Triton X-100. The overlapping formulations of ‘022 and ‘979 wherein both contain nonionic surfactant as a main element of the mixture allows for one to perform a simple substitution of the base surfactant of ‘022 with the polyethylene glycol ethers (Triton X-100) of ‘979. Since both are directed to the same family of compounds, there would be a reasonable expectation that substituting one known nonionic surfactant with another known nonionic surfactant in the form of Triton X-100 would be successful. The invention would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

5. Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2015/0273022 A1, published 1 October 2015) as applied to claim 1 above, and further in view of Heinemann et al. (Diabetologia 58:862-870, published 2015, hereafter referred to as Heinemann).
	The relevance of ‘022 is set forth above. The difference between ‘022 and the claimed invention is that while ‘022 teaches subcutaneous injection of the formulation, it does not teach a medical device to administer the formulation via a pump adapted for automatic or remote operation.

	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the formulation of ‘022 could be placed into an insulin pump to allow for continuous subcutaneous insulin infusion as in Heinemann. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 1, 2, 6-8, 10, 11, 20, 21, 22-24, 28, 29, 31, 33-36, 38, 39, and 41-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 11, 20-24, 26, 27, 29, 30, 32, 34, 35, 39, 41, and 49-52 of copending Application No. 16/337,706. Although the claims are not identical, they are not patentably distinct from each other because the ‘706 application claims separately all elements of the instant claims.
 The ‘706 application claims a formulation containing an insulin, ionic zinc, a zinc binding species, and a nonionic surfactant in the form of an alkyl glycoside (see e.g. 
The difference between ‘706 and the claimed invention is that ‘706 does not claim the composition with both the nicotinic compound and the salt in the same claim.
However, the ‘706 art provides each separately in the claims (see e.g. claims 26, 31, and 41). It would be obvious to one of ordinary skill in the art to combine the formulation containing insulin, ionic zinc, nonionic surfactant, and nicotinic compound with a further tonicity modifying agent as found elsewhere in the claims. The motivation comes from the separate claiming such that combination of the presented options serve as obvious variants. There would be a reasonable expectation of success because inclusion of tonicity modifying agents is a routine and commonplace activity in the pharmaceutical arts. The invention would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
With respect to claim 2, the ‘706 application also claims insulin lispro and recombinant human insulin (see e.g. claim 3).
With respect to claim 6, the ‘706 application claims insulin levels of 10-100 U/mL (see e.g. claim 7).
With respect to claims 7 and 8, as set forth above the ‘706 application claims nicotinic acid and nicotinamide.
With respect to claims 10 and 11, as set forth above the ‘706 application claims alkyl glycosides, including dodecyl maltoside (see e.g. claims 21-23).

With respect to claims 22-24 and 26, as set forth above the ‘706 application claims inclusion of sodium chloride.
With respect to claim 28, the ‘706 application claims chloride at greater than 60 mM (see e.g. claim 32).
With respect to claim 29, the ‘706 application claims the same level of ionic zinc (see e.g. claim 11).
With respect to claim 31, the ‘706 application claims inclusion of trehalose, mannitol, glycerol, or 1,2-propanediol (see e.g. claim 27).
With respect to claim 33, the ‘706 application claims inclusion of glycerol (see e.g. claim 29).
With respect to claim 34, the ‘706 application claims an isotonic formulation (see e.g. claim 34).
With respect to claim 35, the ‘706 application claims pH of 5.5-9.0 (see e.g. claim 35).
With respect to claim 36, the ‘706 application claims the same preservatives (see e.g. claim 39).
With respect to claim 38, the ‘706 application claims the same properties of the zinc binding compound (see e.g. claim 1).
With respect to claim 39, the ‘706 application claims formulations substantially free of the zinc binding compound (see e.g. claim 20).

With respect to claim 42, the ‘706 application claims containers (see e.g. claim 50).
With respect to claim 43, the ‘706 application claims injection devices (see e.g. claim 51).
With respect to claim 44, the ‘706 application claims medical devices (see e.g. claim 52).
This is a provisional nonstatutory double patenting rejection.

2. Claims 1, 2, 6-12, 14, 16, 18, 20-29, 31, 33-36, 38, 39, and 41-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10, 12, 22-34, 36, 38, 40, 41, 45, and 47 of copending Application No. 16/337,730 in view of Wilson et al. (US 2015/0273022 A1, published 1 October 2015) and Heinemann et al. (Diabetologia 58:862-870, published 2015).
The ‘730 application claims a composition containing insulin at 500-1000 U/mL, ionic zinc, a zinc binding species, and a nonionic surfactant (see e.g. claim 1). 
The difference between ‘730 and the claimed invention is that ‘730 does not specifically claim a salt and nicotinic compound, nor does it claim a medical device.
The ‘730 in a dependent claim however does claim inclusion of nicotinic acid or nicotinamide (see e.g. claim 47).
The relevance of ‘022 has been set forth above, including the inclusion of sodium chloride or sodium acetate. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of ‘730 to include an insulin, ionic zinc, a zinc binding species, a nonionic surfactant, and a nicotinic compound as found in claims 1 and 47, and further to include sodium chloride or sodium acetate as taught in ‘022 to be included in similar insulin compositions. The motivation to combine comes from the highly similar formulations containing insulin, ionic zinc, surfactants, and nicotinic compounds common to ‘730 and ‘022. There would have been a reasonable expectation of success because of the similarity between the compositions of ‘730 and ‘022 as well as the commonplace utilization of sodium chloride or sodium acetate in such formulations.
With respect to claim 2, the ‘730 application claims insulin lispro and recombinant human insulin (see e.g. claim 6).
With respect to claim 6, as set forth above the ‘730 application claims an insulin concentration within the claimed range.
With respect to claims 7 and 8, as set forth above the ‘730 application claims inclusion of nicotinamide or nicotinic acid.
With respect to claim 9, the formulation of ‘022 includes 6.106 mg/ml nicotinamide, which given the formula weight of nicotinamide (122.12 g/Mol) is 50 mM.
With respect to claims 10 and 11, the ‘730 application claims an alkyl glycoside in the form of dodecyl maltoside (see e.g. claims 23-26).

With respect to claim 14, the ‘730 application claims use of the same alkyl ethers of polyethylene glycol (see e.g. claim 29).
With respect to claim 16, the ‘730 application claims use of the same block copolymers (see e.g. claims 30 and 31).
With respect to claim 18, the ‘730 application claims use of the same nonionic surfactant (see e.g. claims 32 and 33).
With respect to claims 20 and 21, the ‘730 application claims a surfactant at 1-1000 µg/mL (see e.g. claim 34). 
With respect to claims 22-27, as set forth above the ‘022 art teaches use of sodium chloride and sodium acetate.
With respect to claim 28, also as set forth above the concentration of the salt is a variable that can be optimized via routine experimentation. See MPEP 2144.05 II. A.
With respect to claim 29, the ‘730 application claims the same level of ionic zinc (see e.g. claim 12).
With respect to claim 31, the ‘730 application claims the same tonicity modifying agents (see e.g. claim 36).
With respect to claim 33, the ‘730 application claims inclusion of glycerol (see e.g. claim 38).
With respect to claim 34, the ‘730 application claims an osmolarity of 200-500 mOsm/L (see e.g. claim 40), which is within the range ordinarily considered as isotonic.

With respect to claim 36, the ‘730 application claims the same preservatives (see e.g. claim 45).
With respect to claim 38, the ‘730 application claims the same properties of the zinc binding compound (see e.g. claim 1).
With respect to claim 39, the ‘730 application claims a composition substantially free of the zinc binding compound (see e.g. claim 22).
With respect to claim 41, the ‘730 application does not claim use of the insulin, however as set forth above the ‘022 application indicates the normal use to treat diabetes mellitus.
	With respect to claims 42 and 43, as set forth above the ‘022 art teaches these limitations.
	With respect to claim 44, given the injectable nature of ‘022 and the teachings of Heinemann with respect a subcutaneous pump, this serves as an obvious delivery route for the composition of ‘730 and ‘022. The Heinemann art indicates pumps are routine and would allow for automatic deliver, and as such serves as an obvious administration route for an insulin formulation. Because insulin pumps are widely utilized in the art there would be a reasonable expectation of success in using the Heinemann apparatus to deliver insulin.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

3. Claims 1, 2, 6-12, 14, 16, 18, 20-24, 26, 28, 29, 31, 33-36, 38, 39, and 41-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 14-17, 19, 21, 23, 25, 31, 32, 34-36, 38-41, 43, and 47-50 of copending Application No. 16/610,826 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘826 application claims the same composition by combination of various dependent claims.
The ‘826 application claims a composition with an insulin, ionic zinc, zinc binding species, and a nonionic surfactant (see e.g. claim 1).
The difference between ‘826 and the claimed invention is that ‘826 does not contain a single claim to a composition where a salt and a nicotinic compound are both present.
However, the ‘826 application in separate claims contains claims to inclusion of sodium chloride (see e.g. claim 36) and nicotinic compounds including nicotinic acid and nicotinamide (see e.g. claim 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the various dependent claims in ‘826 encompassing inclusion of a salt and nicotinic compound into a single composition. The rationale to combine comes from them being present in the same application and serve as obvious variants of the base composition. There would be a reasonable expectation of success in combining the claims because each claim element is separately claimed as part of the insulin, zinc, zinc binding compound, and nonionic surfactant composition. prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
With respect to claim 2, the ‘826 application claims the same insulins (see e.g. claim 2). 
With respect to claim 6, the ‘826 application claims the same concentration of insulin (see e.g. claim 6).
With respect to claims 7 and 8, the ‘826 application claims nicotinic acid and nicotinamide (see e.g. claim 43).
With respect to claim 9, as set forth above the level of the nicotinic compound is not indicated as a critical element of the claims that gives rise to unexpected results. Therefore, the level of the compound can be optimized through routine experimentation and optimization common to the pharmaceutical arts. See MPEP 2144.05 II. A.
With respect to claims 10 and 11, the ’826 application claims dodecyl maltoside (see e.g. claims 15 and 16). 
With respect to claim 12, the ‘826 application claims polysorbate 20 and polysorbate 80 (see e.g. claim 17).
With respect to claim 14, the ‘826 application claims the same surfactants (see e.g. claim 19).
With respect to claim 16, the ‘826 application claims the same block copolymers (see e.g. claim 21).
With respect to claim 18, the ‘826 application claims the same surfactant (see e.g. claim 23).

With respect to claims 22-24 and 26, the ‘826 application claims sodium chloride (see e.g. claim 36).
With respect to claim 28, the ‘826 application claims concentration of more than 50 mM (see e.g. claim 38).
With respect to claim 29, the ‘826 application claims the same levels of zinc binding compound (see e.g. claim 7).
With respect to claim 31, the ‘826 application claims inclusion of the same tonicity modifying agents (see e.g. claim 32).
With respect to claim 33, the ‘826 application claims inclusion of glycerol (see e.g. claim 34).
With respect to claim 34, the ‘826 application claims an isotonic solution (see e.g. claim 39).
With respect to claim 35, the ‘826 application claims the same pH range (see e.g. claim 40).
With respect to claim 36, the ‘826 application claims the same preservatives (see e.g. claim 41).
With respect to claim 38, the ‘826 application claims the same level of zinc binding species (see e.g. claim 1).
With respect to claim 39, the ‘826 application claims a composition substantially free of zinc binding compounds (see e.g. claim 14).

With respect to claim 42, the ‘826 application claims a container (see e.g. claim 48).
With respect to claim 43, the ‘826 application claims an injection device (see e.g. claim 49).
With respect to claim 44, the ‘826 application claims a medical device (see e.g. claim 50).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4. Claims 1, 2, 6-11, 20-24, 26, 28, 29, 31, 33-36, 38, 39, 41, 42, and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 13, 24-31, 33, 34, 36, 38, 39, 43, 45, 54, and 83 of copending Application No. 17/044,706 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘706 application claims a system containing the same composition.
The ‘706 application claims a medical infusion pump containing an insulin compound, ionic zinc, and an alkyl glycoside as a nonionic surfactant (see e.g. claim 1). The ‘706 application further claims where the composition comprises the insulin compound, ionic zinc, nicotinic compound, alkyl glycoside, and a salt (see e.g. claim 54). The composition of claim 54 anticipates instant claim 1.

With respect to claim 6, the ‘706 application claims overlapping insulin doses (see e.g. claim 8).
With respect to claims 7 and 8, the ‘706 application claims that the nicotinic compound is nicotinic acid or nicotinamide (see e.g. claim 45).
With respect to claim 9, the ‘706 application does not explicitly claim a level of the nicotinic compound. However, as set forth above nothing from the specification indicates that the level of nicotinic compound solves a particular problem or provides an unexpected result. Accordingly, it is within the ordinary level of skill in the art to determine the level of nicotinic compound via routine optimization. See MPEP 2144.05 II. A.
With respect to claims 10 and 11, the ‘706 application claims dodecyl maltoside (see e.g. claims 25-27).
With respect to claims 20 and 21, the ‘706 application claims a level within the range claimed (see e.g. claim 28).
With respect to claims 22-24 and 26, the ‘706 application claims the use of sodium chloride (see e.g. claim 34).
With respect to claim 28, the ‘706 application claims chloride levels of at least 60 mM (see e.g. claim 36).
With respect to claim 29, the ‘706 application claims the same ionic zinc levels (see e.g. claim 13).

With respect to claim 33, the ‘706 application claims glycerol (see e.g. claim 33).
With respect to claim 34, the ‘706 application claims an isotonic solution (see e.g. claim 38).
With respect to claim 35, the ‘706 application claims the same pH range (see e.g. claim 39).
With respect to claim 36, the ‘706 application claims the same preservatives (see e.g. claim 43).
With respect to claim 38, the ‘706 application claims the same zinc binding species (see e.g. claim 16).
With respect to claim 39, the ‘706 application claims a composition substantially free of the zinc binding compound (see e.g. claim 17).
With respect to claim 41, the ‘706 application claims a method of treating diabetes mellitus (see e.g. claim 83).
With respect to claim 42, a medical device in the form of a pump can reasonably be interpreted as being a container as well.
With respect to claim 44, the ‘706 application as set forth above claims a medical device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

5. Claims 1, 2, 6-11, 20-24, 25, 28, 29, 31, 33-36, 38, 39, and 41-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 13, 16, 24-28, 30, 31, 33, 34, 36-39, 42, 44, and 74 of copending Application No. 17/044,719 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘719 application claims an injection device containing an overlapping composition.
The ‘719 application claims an injection device containing an insulin, ionic zinc, and an alkyl glycoside as a nonionic surfactant (see e.g. claim 1).
The difference between ‘719 and the claimed invention is that ‘719 does not provide a single claim to a composition containing an insulin, ionic zinc, nonionic surfactant, nicotinic compound, and a salt. 
However, the ‘719 application does provide a claim to a composition where nicotinic acid or nicotinamide are included (see e.g. claim 44). The ‘719 application also provides a claim to inclusion of sodium chloride (see e.g. claims 30 and 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the base injection device containing insulin, ionic zinc, and alkyl glycoside with sodium chloride and nicotinic acid or nicotinamide. The rationale to combine comes from the salt and nicotinic compound being featured as separate dependent claims, such that the skilled artisan would seek to combine those elements into a single composition. There would have been a reasonable expectation of success because the individual missing elements were separately claimed in ‘719. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

With respect to claim 6, the ‘719 application claims the same insulin dosage (see e.g. claim 8).
With respect to claims 7 and 8, the ‘719 application claims the nicotinic compounds (see e.g. claim 44).
With respect to claim 9, the ‘719 application does not explicitly claim a level of the nicotinic compound. However, as set forth above nothing from the specification indicates that the level of nicotinic compound solves a particular problem or provides an unexpected result. Accordingly, it is within the ordinary level of skill in the art to determine the level of nicotinic compound via routine optimization. See MPEP 2144.05 II. A.
With respect to claims 10 and 11, the ‘719 application claims dodecyl maltoside (see e.g. claims 25-27).
With respect to claims 20 and 21, the ‘719 application claims the same surfactant levels (see e.g. claim 28).
With respect to claims 22-24 and 26, as set forth above the ‘719 application claims sodium chloride.
With respect to claim 28, the ‘719 application claims an ionic strength of 40 mM (see e.g. claim 36).
With respect to claim 29, the ‘719 application claims the same zinc concentration (see e.g. claim 13).

With respect to claim 33, the ‘719 application claims glycerol (see e.g. claim 33).
With respect to claim 34, the ‘719 application claims an isotonic composition (see e.g. claim 37).
With respect to claim 35, the ‘719 application claims the same pH range (see e.g. claim 38).
With respect to claim 36, the ‘719 application claims the same preservatives (see e.g. claim 42).
With respect to claim 38, the ‘719 application claims the same zinc binding compounds (see e.g. claim 16).
With respect to claim 39, the ‘719 application claims a composition substantially free of the zinc binding compounds (see e.g. claim 24).
With respect to claim 41, the ‘719 application claims treatment of diabetes mellitus (see e.g. claim 74).
With respect to claim 42, the injection device can reasonably be interpreted to a type of container.
With respect to claim 43, as set forth above the ‘719 application claims an injection device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

6. Claims 1, 2, 6-12, 14, 16, 18, 20-28, 29, 31, 33-36, 38, 39, 41, 42, and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 9, 12, 19-33, 35, 36, 38-42, 46, 48, and 83 of copending Application No. 17/044,729 and Wilson et al. (US 2015/0273022 A1, published 1 October 2015). 
The ‘729 application claims an infusion pump containing insulin, ionic zinc, and a nonionic surfactant (see e.g. claim 1). 
The difference between the ‘729 application and the claimed invention is that ‘729 does not provide a single claim to a composition with insulin, ionic zinc, nonionic surfactant, a nicotinic compound, and a salt.
However, the ‘729 application does provide a separate claims to a composition having nicotinic acid or nicotinamide (see e.g. claim 48). The ‘729 application further claims a tonicity modifying agent (see e.g. claim 35), including a composition where chloride is present (see e.g. claim 39).
The relevance of ‘022 is set forth above. As found above, the ‘022 art teaches inclusion of sodium chloride or sodium acetate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the infusion pump of ‘729 containing insulin, ionic zinc, nicotinic compounds, and a tonicity modifying agent could have been modified by the ‘022 composition showing a highly similar composition and utilizing sodium chloride or sodium acetate as the tonicity modifying agent. The motivation to combine comes from the highly similar compositions common to both ‘729 and ‘022. There would have been a reasonable expectation of success because the ‘729 prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
With respect to claim 2, the ‘729 application claims overlapping insulins (see e.g. claim 3).
With respect to claim 6, the ‘729 application claims overlapping doses (see e.g. claims 1 and 8).
With respect to claims 7 and 8, as set forth above the ‘729 application claims nicotinic acid and nicotinamide. 
With respect to claim 9, the formulation of ‘022 includes 6.106 mg/ml nicotinamide, which given the formula weight of nicotinamide (122.12 g/Mol) is 50 mM.
With respect to claims 10 and 11, the ‘729 application claims dodecyl maltoside (see e.g. claims 22-25).
With respect to claim 12, the ‘729 application claims polysorbate 20 (see e.g. claim 26) and polysorbate 80 (see e.g. claim 21).
With respect to claim 14, the ‘729 application claims the same alkyl ethers of PEG (see e.g. claims 27 and 28). 
With respect claim 16, the ‘729 application claims the same poloxamers (see e.g. claims 29 and 30).
With respect to claim 18, the ‘729 application claims the same alkylphenyl ether of PEG (see e.g. claims 31 and 32).

With respect to claims 22-27, the ‘729 application claims tonicity modifying agents and a chloride ion, while ‘022 provides for both sodium chloride and sodium acetate. 
With respect to claim 28, as set forth above the specification does not indicate that the concentration of the salt is for any particular purpose or to solve a particular problem, and as such absent any indication of unexpected results it would have been obvious to one of ordinary skill in the art to discover the optimum concentration of the salt through normal optimization procedures common to the pharmaceutical arts. See MPEP 2144.05 II. A. Furthermore, the ‘729 application indicates tonicity modifying agents at 40 mM (see e.g. claim 40).
With respect to claim 29, the ‘729 application claims the same level of ionic zinc (see e.g. claim 9).
With respect to claim 31, the ‘729 application claims the same compounds (see e.g. claims 35 and 36).
With respect to claim 33, the ‘729 application claims glycerol (see e.g. claim 38).
With respect to claim 34, the ‘729 application claims an isotonic solution (see e.g. claim 41).
With respect to claim 35, the ‘729 application claims the same pH range (see e.g. claim 42).
With respect to claim 36, the ‘729 application claims the same preservatives (see e.g. claim 46).

With respect to claim 39, the ‘729 application claims where the solution is substantially free of zinc binding species (see e.g. claim 20).
With respect to claim 41, the ‘729 application claims treatment of diabetes mellitus (see e.g. claim 83).
With respect to claim 42, the medical infusion pump of ‘729 can reasonably be considered a type of container.
With respect to claim 44, as set forth above the ‘729 application claims a medical infusion pump.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658